USDC IN/ND case 3:20-cv-00836-JD-MGG document 28 filed 08/16/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MALCOM D. COBB, JR.,

               Plaintiff,

                       v.                           CAUSE NO. 3:20-CV-836-JD-MGG

 POWELL, et al.,

               Defendants.

                                 OPINION AND ORDER

       Malcom D. Cobb, Jr., a prisoner without a lawyer, filed this action under 42

U.S.C. § 1983. Cobb was granted leave to proceed on Eighth Amendment claims against

Major Powell and Lieutenant Snow for acting with deliberate indifference to his serious

medical need on August 8, 2019, by dragging him into a cell during his recovery from a

surgical procedure and injuring his leg. See ECF 6. The officers moved for summary

judgment on the ground that Cobb failed to exhaust his available administrative

remedies before filing suit as required by the Prison Litigation Reform Act (“PLRA”), 42

U.S.C. § 1997e. ECF 19. Cobb has filed a response, in which he objects to the entry of

summary judgment. ECF 27.

       Under Federal Rule of Civil Procedure 56, the court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). In

deciding whether a genuine dispute of fact exists, the court must consider the evidence

in the record in the light most favorable to the non-moving party, and draw all
USDC IN/ND case 3:20-cv-00836-JD-MGG document 28 filed 08/16/21 page 2 of 5


reasonable inferences from that evidence in favor of the non-moving party. Dunn v.

Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018).

       The PLRA provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prison . . . until

such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

purpose of the exhaustion requirement is “to give the prison an opportunity to address

the problem before burdensome litigation is filed.” Chambers v. Sood, 956 F.3d 979, 983

(7th Cir. 2020) (citing Woodford v. Ngo, 548 U.S. 81 (2006)). The Seventh Circuit takes a

“strict compliance approach” to exhaustion. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir.

2006). “To exhaust remedies, a prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d

1022, 1025 (7th Cir. 2002). “[A] prisoner who does not properly take each step within the

administrative process has failed to exhaust state remedies, and thus is foreclosed by

§ 1997e(a) from litigating.” Id. at 1024.

       The following facts are undisputed. At all relevant times, the Miami Correctional

Facility (MCF) had a grievance policy in place, which consisted of three steps: (1) a

formal grievance which must be filed following an unsuccessful attempt at informal

resolution; (2) a written appeal to the Warden or his designee; and (3) a written appeal

to the Indiana Department of Correction Grievance Manager. ECF 22-1 at 1–2; ECF 22-2

at 3. Under that policy, inmates could grieve a variety of matters, including actions of

“individual staff, contractors, or volunteers.” Id. Before filing a formal grievance, an

inmate was required to attempt to resolve it informally and to provide evidence of that


                                              2
USDC IN/ND case 3:20-cv-00836-JD-MGG document 28 filed 08/16/21 page 3 of 5


attempt. ECF 22-1 at 2; ECF 22-2 at 8–9. If the matter could not be resolved and the

inmate still wished to file a grievance, it needed to be completed on State Form 45471

and submitted “no later than ten (10) business days from the date of the incident giving

rise to the complaint[.]” ECF 22-1 at 2–3; ECF 22-2 at 9. Inmates were made aware of the

grievance policy upon their arrival at MCF, and a copy was also available in the prison

law library. ECF 22-1 at 1–2. Copies of the necessary forms were made available by

MCF staff. Id. at 3.

       Official grievance records reflect Cobb filed twenty-six grievances between

February 2018 and December 2019, when he was incarcerated at MCF. ECF 22-3. As

pertains to this case, the records show Cobb filed a grievance on August 8, 2019,

alleging his personal property had been stolen. ECF 22-1 at 3; ECF 22-4 at 3. In the

grievance, Cobb complained that when he returned from surgery, all of his electronics,

a light, a hot pot, his glasses, and a letter from his parents had been stolen. ECF 22-4 at

3. That grievance makes no mention of the defendants or their alleged actions related to

this case. Id. It was returned with the notation that property loss must be recovered

through a tort claim. Id. at 1. Approximately two months later, on October 13, 2019,

Cobb filed a grievance describing the incident related to this complaint. ECF 22-5 at 3–4.

In it, he alleged that on August 8, 2019, Lieutenant Snow and several other correctional

officers handcuffed him at the direction of Major Powell after he had returned from

surgery and injured his leg, which resulted in it becoming reinfected. Id. With that

grievance, he also included a “Request for Interview” directed to Lieutenant Snow

dated August 25, 2019. Id. at 2. That document describes an interaction with Lieutenant


                                             3
USDC IN/ND case 3:20-cv-00836-JD-MGG document 28 filed 08/16/21 page 4 of 5


Snow in the “chow hall” wherein Cobb allegedly asked Lieutenant Snow about the

August 8th altercation, and Lieutenant Snow just laughed at him; it did not include a

response from the defendants or the facility. Id. The grievance was rejected by the

facility as untimely, and Cobb was informed he should not write in responses to his

own requests or grievances. Id. at 1.

       As outlined above, the official grievance process at MCF consists of three steps:

(1) a formal grievance; (2) an appeal to the Warden; and (3) an appeal to the grievance

manager. Under the policy, an inmate must file the grievance within 10 business days of

the underlying incident. Here, Cobb is complaining about an incident that occurred on

August 8, 2019, and so the last possible date for filing a timely grievance was August 22,

2019. Thus, his grievance filed on October 13, 2019, was untimely.

       In his response, Cobb does not dispute any of the aforementioned facts. Rather,

he simply states—without elaboration—the evidence will show the correctional officers

harmed him. He states that his attorney was a witness to these events, but he does not

provide any sort of affidavit or testimony from her. He also states, “[a]ll my grievances

was (sic) filed and I mailed copy to Attorney General office.” ECF 27 at 1. To avoid

summary judgment, he must provide specifics about his efforts to exhaust. See Schultz v.

Pugh, 728 F.3d 619, 620 (7th Cir. 2013). He has not sufficiently done so here.

       Furthermore, Cobb has not expressly raised this argument, but given his pro se

status, the court has also considered whether he could assert an argument that he was

physically unable to file a grievance by the deadline. See Lanaghan v. Koch, 902 F.3d 683,

689 (7th Cir. 2018) (holding that a grievance process is not available “to a person


                                             4
USDC IN/ND case 3:20-cv-00836-JD-MGG document 28 filed 08/16/21 page 5 of 5


physically unable to pursue it”). Cobb’s complaint alleges his leg was injured on the

date of the incident. He indicates it later became infected, 1 but there is nothing in the

record to suggest that he was unable to file a grievance between August 8, 2019, and the

deadline of August 22, 2019. In fact, as the defendants point out, he was able to file a

grievance about an unrelated incident on August 8, 2019, the same day he was allegedly

injured. Thus, any incapacitation argument would be unavailing. See Hurst v. Hantke,

634 F.3d 409, 412 (7th Cir. 2011) (inmate who is incapacitated during the grievance

period must file a grievance “as soon as it was reasonably possible for him to do so”).

Therefore, the record shows Cobb did not exhaust his available administrative remedies

before filing this suit.

        For these reasons, the motion for summary judgment (ECF 19) is GRANTED.

This case is DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative

remedies in accordance with 42 U.S.C. § 1997e(a).

        SO ORDERED on August 16, 2021

                                                         /s/JON E. DEGUILIO
                                                         CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT




         1 In his grievance filed on October 13, 2019, he stated, “[N]ow I’m infected and need surgery once

again and I may lose leg above knee cap because of Lt. Snow.” ECF 22-5 at 3 (emphasis added). In his
complaint, which was signed and dated almost a year later on September 30, 2020, he stated with regard
to his damages that, “infection set in to my nub and now I have infection in my blood . . . .” ECF 1 at 4
(emphasis added). Clearly, even after he was allegedly infected, Cobb was able to communicate with
prison officials and the court. There is nothing to suggest he was unable to do so directly following the
incident before the infection plausibly had time to set in.


                                                     5
